DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are currently pending.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of coupling portions of a catheter system, classified in CPC A61M3/00 (USPC 604/43).
II. Claims 8-12, drawn to a catheter sheath flushing system, classified in A61B3/00 (USPC 604/43).
The inventions are independent or distinct, each from the other because:
Inventions of Group II and Group I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus can utilize a materially different process due to the generic structure where the ports can simply be utilized for applying a cooling fluid to the internals of the catheter, can be utilized for aspiration, or pushing drug/therapeutic agents into surrounding tissue. The process can further be different as the flushing portion can simply be attached to the sheath before any fluid is flushed through the device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Justin Petruzzelli on 10/15/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
As this application is in condition for allowance except for the presence of claims 8-12 directed to Group II (apparatus) non-elected without traverse.  Accordingly, claims 8-12 been cancelled, see below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 8-12 (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record does not disclose nor render obvious the presently claimed method steps. There are several references that include the same base components of the manipulable portion of a catheter, a sheath, a flushing portion with two ports on each of its elongate body (see Kumar US 20040193103 at Figures 1, 4; see Whiting et al. US 2007/0093168 at Figures 1, 4; see Kadan US 2004/0082915 at Figures 2, 19B-C). They disclose same base physical components however they do not specifically detail the method steps regarding how and when the device is flushed and 
Whiting is the closest which details the two ports on either end off the elongate body surrounding the lumen and is connected to the sheath, however Whiting simply details that the two ports can be utilized for aspiration and flushing, which is the same general action of the outlet and inlet ports as claimed however there is no mention specifically when this occurs or if it is performed by both simultaneously, etc. (see elements 150 at [0140]).
The references mentioned above also do not appear to detail that the sheath is detachable, however it is an extremely common practice as detailed in Stocking et al US 5,704,914 for purposes relating to sterilization. According to the evidence above, it is clear the structure for the claimed method was known, however there is no explicit motivation for the skilled artisan to perform the methods steps as detailed above without the express use of the Applicant’s original disclosure as a blueprint for doing so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794